Citation Nr: 1222997	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-05 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an extraschedular rating for left sided sciatic nerve paralysis.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


B. Ogilvie, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2011, the Board granted entitlement to a separate 10 percent evaluation for left sided sciatic nerve paralysis.  The Board also remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims  (Court).

In January 2012, the Court granted a joint motion for remand.  Therein the parties agreed that in light of the Board's August 2011 remand the Court lacked jurisdiction to consider the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

As noted in August 2011, the record raises the issue of entitlement to service connection for a psychiatric disorder to include depression secondary to service connected disorders, to include chronic pain associated with the appellant's service connected back disorder.  That claim remains unadjudicated, and hence, the Board still cannot exercise appellate jurisdiction over that matter.  

Since the August 2011 decision the Veteran has also raised a new claim of entitlement to service connection for a cervical disorder, to include secondary to lumbar degenerative disc disease, as well as a new claim of entitlement to an increased rating for lumbar degenerative disc disease.  These issues also are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Not more than mild incomplete paralysis of the left sciatic nerve is shown.

2.  The manifestations of the Veteran's sciatic paralysis of the left lower extremity are contemplated by the rating schedule.


CONCLUSION OF LAW

The requirements for an extraschedular evaluation for left sided incomplete sciatic nerve paralysis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011); Thun v. Peake, 22 Vet. App. 111   (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2007 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  Further, the Veteran's VA examinations are found to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Governing Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 (2011).  As concerns the rating for spinal disabilities under the general rating formula for rating spinal disorders, however, the application of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995), is specifically subsumed in the formula.

The general formula for rating spinal disorders provides that regardless whether there are or are not symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating applies if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Associated objective neurological symptoms, to include bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code.  Id., Note (1).

The Veteran was granted entitlement to service connection for right thigh radiculopathy in an August 2009 rating decision.  He has not perfected an appeal to that decision.  Hence, that rating decision is final, 38 U.S.C.A. § 7105 (West 2002), the rating assigned that disorder is not in appellate status before the Board, and the Board will not review that disorder or the rating assigned therefor.  

Similarly, in an August 2008 rating decision, the Veteran was denied entitlement to service connection for bowel and bladder incontinence.  He has not perfected an appeal to that decision, and it is final.  38 U.S.C.A. § 7105.  Thus any bowel and bladder symptoms pertain to a disorder not in appellate status.

An intervertebral disc syndrome is rated on the basis of incapacitating episodes, which is defined as bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, General Formula, Note, Diagnostic Code 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id., Note (5).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

An October 2006 VA electromyographic study revealed findings consistent with L5-S1 root disease on the right side.  The examiner did not report similar findings pertaining to the left lower extremity.  A VA examiner in January 2007 opined that based on the appellant's history of chronic low back pain and multiple nerve root irritation at multiple levels the appellant qualified for a scooter.

In March 2007, a VA examiner noted that the Veteran had been issued a motorized scooter due to right leg weakness.  Physical evaluation revealed flexion to 30 degrees and extension to 5 degrees, lateral flexion to the left was 15 degrees and to 5 degrees on the right side.  Rotation to the left was to 25 degrees on the left and 5 degrees on the right with pain at endpoints of motion.  The Veteran had normal lower extremity muscle tone and bulk.  A diagnosis of status post laminectomy with functional overlay of the right leg with no radiculopathy was provided.  Significantly, the examiner found that the Veteran's pattern of numbness did not follow a nerve root pattern, that there were no pathological reflexes, and that there was no evidence of nerve root radiculopathy. 

A January 2007 VA medical center treatment note reported that a lumbar MRI demonstrated residuals of a right L2-L3 vertebra hemilaminectomy, moderate lumbar degenerative changes, mild to moderate stenosis of the L2-L3 and L4-L5 vertebra, and moderate foraminal stenosis at the L2-L3 and L5-S1 central disc protrusion without significant central canal stenosis at the L5-S1.  

An August 2007 evaluation note from private physician Dr. J.G. noted that the Veteran complained of constant low back pain with lower extremity parethesias and right leg weakness.  Left lower extremity muscle strength was 4+ to 5 throughout with the exception of hip.  Straight leg raising to 90 degrees was negative on the left.  X-rays revealed disc space narrowing.  Range of motion testing revealed lumbar flexion to 30 degrees, extension to 0 degrees, right lateral flexion to 20 degrees and left lateral flexion to 0 degrees.

A January 2008 MRI report from a private facility, Central Diagnostic Imaging, revealed multilevel degenerative change of the discovertebral and facet joints which had progressed somewhat at the levels of L2-3, L3-4, L4-5 and L5-S1 levels.

An April 2008 neurosurgery outpatient note from the VA medical center reported that that the Veteran's neurological examination was totally negative.  There was good sphincter tone, and good saddle pinprick sensation. 

A May 2008 treatment note from the Center for Pain Relief reported fairly good bilateral lower limb strength.  The diagnosis was bilateral L2, L3 and L4 radiculopathies.  

In an April 2009 VA medical center pain consultation note, the Veteran reported chronic low back pain which radiated into the left buttock, hip and groin area.  Physical examination revealed flexion to 20 to 30 degrees and extension to 10 degrees.  Left lower extremity sensation was judged to be intact.  A diagnosis of chronic low back pain with some radicular symptoms into the left hip and anterior thigh was provided.  

At a July 2009 VA peripheral nerve examination the Veteran described low back and right thigh pain, and a history of several episodes of totally incapacitating periods of back pain over the prior year.  Examination revealed flattening of the lumbar lordosis.  Flexion was to 10 degrees, extension was to 0 degrees, bilateral side bending and rotation were to 10 degrees in each plane of movement.  Straight leg raising was positive at 45 degrees bilaterally.  Hip flexors, abductors and quadriceps were 5/5 on the left side.  Patellar and Achilles reflexes were 1+ bilaterally.  A diagnosis of status post decompression laminectomy at the L2-3 vertebrae with residual radiculopathy of the right side was assigned.

At an April 2010 VA examination the Veteran denied ever being placed on bed rest by a physician.  Physical examination revealed lumbar flattening.  Kyphosis, lordosis and scoliosis were not found.  Ankylosis was not demonstrated.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 18 degrees, and bilateral rotation to 20 degrees with objective pain on active motion.  Sensory examination findings found vibration, position sense, pain or pinprick and light touch findings to be normal.  No left lower extremity abnormality was noted.  Lasegue's sign was positive bilaterally.  

In February 2011, the appellant was seen at a VA outpatient clinic for a routine follow-up.  He complained of back pain, and reported that physical therapy did not help.  

In April 2011, the appellant was again seen by VA with complaints of chronic back pain.  He requested a scooter for mobility purposes.  The appellant was referred to prosthetics.  He was also offered an opportunity to participate in a weight control program, however, he declined that offer.  

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1). 

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1) ; see also Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35   (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Id.  

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Applying the above standard to the Veteran's appeal, the Board finds that the rating criteria considered in this case reasonably describe his disability level and symptomatology due to left lower extremity sciatic nerve paralysis.  In this regard, Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a.

The facts in this case show that the appellant's left lower extremity sciatic nerve function is no more than mildly disabled.  Indeed, in March 2007, there was no evidence of nerve root radiculopathy, an April 2008 neurosurgical study was negative for any neurological abnormality, in April 2009 left lower extremity was judged to be intact, in July 2009 left lower extremity patellar and Achilles reflexes were 1+, and in April 2010 sensory study revealed normal vibration, position sense, pain, pinprick and light touch findings.  Hence, as the very symptoms manifested by his left lower extremity sciatic nerve disorder are included in the schedular rating criteria, his disability picture is contemplated by the rating schedule.  Thus, a referral for submission for consideration of an extraschedular rating is not indicated.  Thun.


ORDER

Entitlement to an extraschedular rating for left sided incomplete sciatic nerve paralysis is denied.  



REMAND

As noted in August 2011, the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that claims of entitlement to higher evaluations include a claim of entitlement to a total rating based on individual unemployability when the appellant claims he is unable to work due to a service connected disability.  

In this case, the record reasonably raises a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Adjudication of that claim at this time, however, would be premature in light of the issue of entitlement to service connection for a psychiatric disorder to include depression, secondary to service connected disorders, that was referred in August 2011.  Moreover, it would be premature in light of the new issues raised since August 2011, i.e., entitlement to service connection for a cervical disorder, to include secondary to lumbar degenerative disc disease, as well as a new claim of entitlement to an increased rating for lumbar degenerative disc disease.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Thus, this case is REMANDED for the following action.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify all treatment for any cervical or low back disorder, lower extremity radicular pain, and any psychiatric disability, to include depression, since September 2010.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The RO must ask the Veteran whether he has applied for Social Security disability benefits due to back disorder and lower extremity pain.  Depending on the appellant's response, the RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the claimant.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and extent of any lumbar disorder, and its impact on the appellant's ability to work.  The claims file, a copy of this remand, and access to Virtual VA  must be made available to the examiner.  The examiner should note their review of Virtual VA to include the date range covering the records reviewed.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Based on the examination and all pertinent evidence, the examiner must opine whether it is at least as likely as not that the Veteran cannot perform all forms of substantially gainful employment that are consistent with his education and occupational experience.  A complete rationale for any opinion advanced must be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

4.  Thereafter, the RO must adjudicate the claim of entitlement to service connection for a psychiatric disorder, to include depression, secondary to service connected disorders; entitlement to service connection for a cervical disorder, to include secondary to lumbar degenerative disc disease; and entitlement to an increased rating for lumbar degenerative disc disease.  The Veteran is hereby informed that the Board may not exercise jurisdiction over these claims unless he perfects a timely appeal.  

5.  After adjudicating the claim of entitlement to service connection for a psychiatric disorder, to include depression, secondary to service connected disorders; entitlement to service connection for a cervical disorder, to include secondary to lumbar degenerative disc disease; and entitlement to an increased rating for lumbar degenerative disc disease; and after completing any additional development warranted, the RO must adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is denied the appellant and his representative must be provided a supplemental statement of the case, and an opportunity to respond.  The Veteran is to be notified that the Board cannot exercise jurisdiction over the claims of entitlement to service connection for a psychiatric disorder, to include depression, secondary to service connected disorders; entitlement to service connection for a cervical disorder, to include secondary to lumbar degenerative disc disease; and entitlement to an increased rating for lumbar degenerative disc disease absent a timely perfected appeal.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


